THE THIRTEENTH COURT OF APPEALS

                                      13-17-00104-CV


           KEVIN MARTIN, JAMIE MARTIN, AND ASHLEY LUSK
                                v.
NEWFIELD EXPLORATION COMPANY; ROSETTA RESOURCES OPERATING, L.C.
                  AND DYNAMIC PRODUCTION, INC.


                                     On Appeal from the
                       156th District Court of Live Oak County, Texas
                            Trial Cause No. L-14-0112-CV-B-1


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

April 5, 2018